In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo
                                    ________________________

                                        No. 07-16-00436-CV
                                    ________________________


                                     LEON REYES, APPELLANT

                                                     V.

                                 GUADALUPE REYES, APPELLEE



                             On Appeal from the 72nd District Court
                                     Lubbock County, Texas
            Trial Court No. 2015-518,576; Honorable Ruben Gonzales Reyes, Presiding


                                           December 22, 2016

                                  MEMORANDUM OPINION
                      Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


        Appellant, Leon Reyes, proceeding by and through his counsel, Charles Blevins,

timely gave notice of appeal from the Final Decree of Divorce dissolving his marriage

with Appellee, Guadalupe Reyes.1 By letter dated November 30, 2016, the clerk of this

court advised Appellant that a filing fee of $205 was overdue and notified him that
        1
          This court previously dismissed an earlier appeal for failure to pay the requisite filing fee. Reyes
v. Reyes, No. 07-16-00353-CV, 2016 Tex. App. LEXIS 11573 (Tex. App.—Amarillo Oct. 25, 2016) (mem.
op., not designated for publication).
failure to submit payment within ten days would subject the appeal to dismissal

pursuant to Rule 42.3(c) of the Texas Rules of Appellate Procedure.


       Appellant has not responded, paid the filing fee, made other arrangements, nor

sought to proceed without payment of costs. See TEX. R. APP. P. 12.1(b), 20.1. Unless

a party is excused from paying a filing fee, the clerk of this court is required to collect

filing fees set by statute or the Texas Supreme Court when an item is presented for

filing. See id. at 5, 12.1(b). Although the filing of a proper notice of appeal invokes an

appellate court’s jurisdiction, if a party fails to follow the prescribed rules of appellate

procedure, the appeal may be dismissed. Id. at 25.1(b).


       Accordingly, having provided Appellant a reasonable opportunity to cure this

defect, this appeal is dismissed for failure to comply with a requirement of the appellate

rules and failure to comply with a notice from the clerk requiring action within a specified

time. TEX. R. APP. P. 42.3(c).



                                                 Per Curiam




                                             2